Name: Commission Regulation (EC) No 3587/93 of 27 December 1993 fixing the sluice-gate prices and levies for eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 12, 93 Official Journal of the European Communities No L 326/47 COMMISSION REGULATION (EC) No 3587/93 of 27 December 1993 fixing the sluice-gate prices and levies for eggs accordingly be maintained unchanged until 31 March 1994 ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (*), no levies shall apply on imports of products originating in the overseas countries and territories ; Whereas Council Regulations (EEC) No 518/92 (7), as amended by Regulation (EEC) No 2233/93 (s), (EEC) No 519/92 (9), as amended by Regulation (EEC) No 2234/ 93 ( I0), and (EEC) No 520/92 ("), as amended by Regula ­ tion (EEC) No 2235/93 ( 12), of 27 February 1992 on certain procedures for applying the Interim Agreements on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic, of the other part, introduce arrange ­ ments for reducing import levies on certain products ; whereas Commission Regulation (EEC) No 2699/93 ("), as amended by Regulation (EC) No 3549/93 (u), lays down detailed rules for applying the arrangements provided for in these agreements as regards eggs ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EEC) No 1574/93 (2), and in particular Articles 3 and 7 ( 1 ) thereof, Whereas sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2771 /75 must be fixed quarterly in advance in accordance with the methods of calculation laid down in Council Regulation (EEC) No 2773/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for eggs (J), as last amended by Regulation (EEC) No 41 55/87 (4); Whereas, since sluice-gate prices and levies for eggs were, by Commission Regulation (EEC) No 2706/93 (5), last fixed for the period 1 October to 31 December 1993, they must be fixed anew for the period 1 January to 31 March 1994 ; whereas such prices and levies should in principle be calculated by reference to feed-grain prices for the period 1 July to 30 November 1 993 ; Whereas, when the sluice-gate prices applicable from 1 October, 1 January and 1 April are being fixed, changes in world market prices for feed grain are to be taken into account only if the price of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used to calculate the sluice-gate price for the preceding quarter ; whereas, by Regulation (EEC) No 2773/75, the minimum was set at 3 % ; Whereas the price of the quantity of feed grain required does not vary by 3 % or more from that used for the preceding quarter ; whereas the sluice-gate prices fixed by Regulation (EEC) No 2706/93 should accordingly be maintained unchanged until 31 March 1994 ; Whereas, when the levies applicable from 1 October, 1 January and 1 April are being fixed, world market prices for feed grain are to be taken into account only if at the same time a new sluice-gate price is fixed ; Whereas, since no new sluice-gate prices have been fixed, the levies fixed by Regulation (EEC) No 2706/93 should Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 The levies provided for in Article 3 of Regulation (EEC) No 2771 /75, in respect of the products specified in Article 1 ( 1 ) thereof and the sluice-gate prices provided for in Article 7 thereof, in respect of the like products shall be as fixed in the Annex. Article 2 This Regulation shall enter into force on 1 January 1994. (6) OJ No L 263, 19 . 9 . 1991 , p . 1 . (7) OJ No L 56, 29 . 2. 1992, p. 3 . (") OJ No L 200, 10 . 8 . 1993 , p . 3 . 0 OJ No L 56, 29 . 2. 1992, p. 6 . H OJ No L 200, 10 . 8 . 1993, p . 4. (") OJ No L 56, 29 . 2. 1992, p . 9 . ( I2) OJ No L 200, 10 . 8 . 1993, p . 5. H OJ No L 245, 1 . 10 . 1993, p . 88 , ( l4) OJ No L 324, 24. 12 . 1993, p . 8 , (') OJ No L 282, 1 . 11 . 1975, p. 49 . (2) OJ No L 152, 24. 6 . 1993, p. 1 . (') OJ No L 282, 1 . 11 . 1975, p. 64. 0 OJ No L 392, 31 . 12. 1987, p . 29 . 0 OJ No L 245, 1 . 10 . 1993, p . 117 . No L 326/48 Official Journal of the European Communities 28 . 12. 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 December 1993 . For the Commission Rene STEICHEN Member of the Commission 28 . 12. 93 No L 326/49Official Journal of the European Communities ANNEX to the Commission Regulation of 27 December 1993 fixing the sluice-gate prices and levies for eggs (2) CN code 0407 00 1 1 0407 00 19 0407 00 30 0408 11 80 0408 19 81 0408 19 89 0408 91 80 0408 99 80 Sluice-gate price Levy ECU/100 units ECU/ 100 units 51,52 11,39 (') 10,93 3,43 0 ECU/100 kg ECU/ 100 kg 83,04 29,34 (') 403,95 137,31 0 182,71 59,85 0 194,68 63,96 (') 1 017,22 397,85 0 269,56 102,10 0 (') Products falling within this code, imported from Poland, Hungary and the Czech Republic and the Slovak Republic under the Interim Agree ­ ments concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regula ­ tion (EEC) No 2699/93 have been presented , are subject to the levies set out in the Annex to that Regulation . (2) No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.